Order entered in the Supreme Court, New York County, on September 30, 1974 denying defendant’s application for a protective order in this divorce action, unanimously reversed, on the law and on the facts and in the exercise of discretion, and the protective order granted, without costs and without disbursements. Plaintiff wife seeks a divorce on the ground of acts of cruel and inhuman conduct by defendant alleged in her complaint. Defendant’s answer denies each and every allegation of the alleged mistreatment. Plaintiff has instituted four other actions against defendant, each emanating from their marital estrangement. The husband has vigorously opposed all relief sought by his wife in each action. In April, 1974 the plaintiff sought to examine defendant before trial as to his finances. She requested that he produce extensive financial statements, records as far back as January 1, 1971. The defendant then moved for the protective order which we now hold was improvidently denied. The wife’s entitlement to a decree, being vigorously contested, an examination before trial is not warranted. This court has succinctly so held in Meyerhof v. Meyerhof (41 A D 2d 726). (See, also, Legname v. Legname, 43 A D 2d 543; Plancher v. Plancher, 35 A D 2d 417, affd. 29 N Y 2d 880; and Stern v. Stern, 39 A D 2d 87.) Furthermore, plaintiff's abundant knowledge of the parties’ preseparation standard of living and of the husband’s income, precludes defendant’s examination prior to the plenary hearing. (See Hunter v. Hunter, 10 A D 2d 291.) As a general proposition orders of disclosure as to a husband’s financial condition are not favored. (See La Vecchia V. La Vecchia, 39 A D 2d 699.) Concur — Stevens, J. P., Markewich, Capozzoli, Lane and Nunez, JJ.